DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-15, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 1, 8, 15 was amended on 6/14/2022 and now recites “..an identifier as to whether the data part is persisted in a data store...”  The instant specification does not describe an identifier as to whether the data part is persisted in a data store, instant application paragraphs [0024-0026] describes successful/unsuccessful attempts to persists data parts. Therefore, the amendments are not supported by the instant specification.
Dependent claims 2, 4-7, depends on independent claim 1, dependent claims 9, 11-14 depends on independent claim 8, dependent claims 17-23 depends from independent claim 15 and therefore, they are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recites the limitation "..the number of previous attempts to persist the data part..".  There is insufficient antecedent basis for this limitation in the claim because a previous attempt to persist data is not recited in the previous limitations of the claims.  
Dependent claims 2, 4-7, depends on independent claim 1, dependent claims 9, 11-14 depends on independent claim 8, dependent claims 17-23 depends from independent claim 15 and therefore, they are likewise rejected.

Allowable Subject Matter

Claims 1, 2, 4-9, 11-15, 17-23 are currently subject to 112th rejection but otherwise contain allowable subject matter.
Prior art Johnson et al. (US 2018/0011895) teaches generating plurality of data part of a task, commit ID, unique identifier of the data part and attempt of persist data part ID in paragraphs [0026, 0033]; Douros et al. (US 2017/0011085) teaches file name, commit identifier, generating a manifest with successful data parts that are persisted in paragraphs [0185]; LeFevre et al. (US 2018/0011886) teaches in para. [0055, 0056] that task identifier with commit status i.e. successful/unsuccessful and Gravelle et al. (US 2011/0102156) teaches location of a data part in para. [0030].
Prior arts of records alone or in combination do not explicitly teach file name containing number of previous attempts to persist data parts, a date of the attempt to persist the data part and an identifier to whether the data part is persisted in the datastore, as recited in independent claims 1, 8 and 15. Examiner find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction.  Dependent claims depend on the independent claims and they are likewise contains allowable subject matter.
Examiner notes that these remarks pertain to the very limitations subject to a 112th rejection so amendments to the claims may change their status in relation to the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159